Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered. 
Claim Rejections - 35 USC §101 
3.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.    Claims 1-6, 8-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
5.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
6. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generate, for each of the IBPs, an investor score based at least in part on the historical investor data, wherein 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “transmit to a plurality of direct-share participants (DSP) computing devices associated with a plurality of DSPs; transmit to a plurality of interest-based participants (IBP) computing devices associated with a plurality of IBPs; transmit to the database a request for historical investor data comprising a plurality of data fields regarding past investment activity of each of the IBPs; receive the historical investor data from the database; receive…DSP  request data; receive…IBP request data; apply…a first mapping algorithm to the DSP request data; apply…a second mapping algorithm, different from the first mapping algorithm, to the IBP request data; receive the notification of the total amount of assets available in the public offering to the first and second sets of individuals investors; apportion the total amount into the first portion and the second portion; calculate a preliminary allocation of the total amount of assets among the DSPs and the IBPs according to results of the apportionment; apply a join operator to the preliminary allocation; and apply a join operator to the preliminary allocation.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., on what basis/method, the one 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at [0094]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…DSP request data; receiving…IBP request data; receiving the notification of the total amount of assets available in the public offering to the first and second sets of individuals investors and receiving the historical investor data from the database” when See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “transmitting to a plurality of direct-share participants (DSP) computing devices associated with a plurality of DSPs; transmitting to a plurality of interest-based participants (IBP) computing devices associated with a plurality of IBPs; transmitting to the database a request for historical investor data comprising a plurality of data fields regarding past investment activity of each of the IBPs,” for the transmission of data is insignificant extra-solution activity. The limitations “applying…a first mapping algorithm to the DSP request data; applying…a second mapping algorithm, different from the first mapping algorithm, to the IBP request data; apportioning the total amount into the first portion and the second portion; calculating a preliminary allocation of the total amount of assets among the DSPs and the IBPs according to results of the apportionment; and applying a join operator to the preliminary allocation” comprise the analysis of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 
Response to Arguments
Applicant's arguments filed on 11/22/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim is not directed to an abstract idea, the examiner finds this argument unpersuasive. It is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generate, for each of the IBPs, an investor score based at least in part on the historical investor data, wherein the respective investor score for each of the IBPSs is dynamically updated upon completion of each asset offering associated with the SDA computing device to provide a near real time indication of investment behaviors for each of the IBPs, and control allocation of the total amount of assets among the DSPs and the IBPs according to results of the join operator” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.

The examiner contends that the alleged advantages and solution that applicant touts do not concern a technical solution but instead relate to a commercial solution; that is, the claimed invention merely uses the underlying computer technology in its ordinary capacity to perform processes “more efficiently.” See Bancorp, 687 F.3d at 1279. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697